Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 28, 2021 and July 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C 103 as being unpatentable over U.S. Patent Application Publication number US 2009/0201577 to LaPlante et al, in view of Chinese Patent Application Publication number CN 102863962 to Zhang, U.S. Patent Application Publication number US 2018/0171223 to Hirosaki et al and Japanese Patent Application Publication number JP2016040528 to Adachi.
Claim 1 states (numbering added by examiner for clarity):
A broadband light source device, comprising:
1) a first LED chip that generates a light beam having a first wavelength band;
2) a fluorescent substance that is provided in the light beam of the first LED chip; and
3) a second LED chip that generates a light beam having a second m wavelength band, wherein
4) the fluorescent substance includes at least alumina and at least one of Fe, Cr, Bi, Tl, Ce, Tb, Eu, and Mn and is produced by calcining a raw material that contains sodium at 6.1 to 15.9 wt.% in the whole raw material, and
5)  the light beam from the fluorescent substance and the light beam from the second LED chip are color-mixed,
6) a center of the first wavelength band is 370 to 390 nm, and
7) a center of the second wavelength band is 340 nm.
Regarding Claim 1, LaPlante teaches: 
1) a first LED chip that generates a light beam having a first wavelength band (Paragraph [0014]);
2) a fluorescent substance that is provided in the light beam of the first LED chip (Paragraph [0014]); and
3) a second LED chip that generates a light beam having a second wavelength band (Paragraph [0014]), wherein
6) a center of the first wavelength band is 370 to 390 nm (Paragraph [0016]).
LaPlante does not disclose either Part 4 of Claim 1, “the fluorescent substance includes at least alumina and at least one of Fe, Cr, Bi, Tl, Ce, Tb, Eu, and Mn and is produced by calcining a raw material that contains sodium at 6.1 to 15.9 wt.% in the whole raw material”, Part 5, “the light beam from the fluorescent substance and the light beam from the second LED chip are color-mixed“ or Part 7, “a center of the second wavelength band is 340 nm.”
Zhang teaches Part 4 of Claim 1, “the fluorescent substance includes at least alumina and at least one of Fe, Cr, Bi, Tl, Ce, Tb, Eu, and Mn and is produced by calcining a raw material that contains sodium at 6.1 to 15.9 wt.% in the whole raw material”, (Paragraphs [0018 - 0019]). 
Hirosaki teaches Part 5 of Claim 1, “the light beam from the fluorescent substance and the light beam from the second LED chip are color-mixed” (Figure 3, Items 10 & 70 (see Diagram 1 below), Paragraph [0071]).
Adachi teaches Part 7 of Claim 1, “a center of the second wavelength band is 340 nm”, (Paragraph [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the light source of LaPlante with the LED of Adachi to add supplemental ultraviolet light with a wavelength centered at 340nm, plus the structure of Hirosaki to efficiently excite the fluorescent material and color mix the resultant light from the light emitting element and the fluorescent material, along with the fluorescent substance of Zhang to improve the light conversion efficiency.

    PNG
    media_image1.png
    527
    706
    media_image1.png
    Greyscale

Diagram 1
Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over LaPlante, Zhang, Hirosaki, and Adachi, as applied to Claim 1, above, further in view of U.S. Patent Application Publication numbers US 2011/0101848 to Cormier et al, and US 2017/0229512 to Akagawa et al.
Claim 3 states:
The broadband light source device according to claim 1, further comprising:
a light pipe that color-mixes the light beam from the fluorescent substance and the light beam from the second LED chip, wherein an emission size of emitting the light beam of the first LED chip and an emission size of emitting the light beam of the second LED chip are different from each other.
Regarding Claim 3, the prior art LaPlante, Zhang, Hirosaki, and Adachi teach an LED light source, with a plurality of LEDs and an optical element, including a phosphor, for providing light to molecules of a specimen in a fluorescence microscope, as applied in Claim 1. 
Neither LaPlante, Zhang, Hirosaki, or Adachi disclose “a light pipe that color-mixes the light beam from the fluorescent substance and the light beam from the second LED chip, wherein an emission size of emitting the light beam of the first LED chip and an emission size of emitting the light beam of the second LED chip are different from each other.”
Cormier teaches “a light pipe that color-mixes the light beam from the fluorescent substance and the light beam from the second LED chip,” (Figure 6 (see Diagram 2 below), Items 22, 26 & 44, Paragraphs [0076 & 0077]).

    PNG
    media_image2.png
    454
    677
    media_image2.png
    Greyscale

Diagram 2
Akagawa teaches “wherein an emission size of emitting the light beam of the first LED chip and an emission size of emitting the light beam of the second LED chip are different from each other”, (Figure 2 (see Diagram 3 below), Items 10b & 20g, Paragraphs [0053 &0054]).

    PNG
    media_image3.png
    672
    1070
    media_image3.png
    Greyscale

Diagram 3
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify the light source of LaPlante, Zhang, Hirosaki, and Adachi to vary the emission sizes of LED packages per Akagawa in order to provide a device with reduced color non-uniformity, and add the color mixing light pipes of Cormier to further tailor the light source to the desired wavelength characteristics.
Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over LaPlante, Zhang, Hirosaki,  Adachi, Cormier, and Akagawa, as applied to Claim 3, above, further in view of World Intellectual Property Organization Patent Application Publication number WO 2016/150807 to Sweegers.
Claim 4 states:
The broadband light source device according to claim 3, wherein a sum of the two different emission sizes is larger than an incidence size of the light pipe.
Regarding Claim 4, the prior art of LaPlante, Zhang, Hirosaki, and Adachi teach an LED light source, with a plurality of LEDs and an optical element, including a phosphor, for providing light to molecules of a specimen in a fluorescence microscope, as applied in Claim 1. 
Neither LaPlante, Zhang, Hirosaki, or Adachi disclose “wherein a sum of the two different emission sizes is larger than an incidence size of the light pipe.“
Sweegers teaches wherein a sum of the two different emission sizes is larger than an incidence size of the light pipe, (Abstract, Figure 1A & 2A, Items 12, 18 & 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the light source of LaPlante, Zhang, Hirosaki, and Adachi with the light pipe of Sweegers with an incidence size smaller than the LED emission size to confine the light output from the semiconductor light sources and emit light of increased luminance via a more concentrated area compared to the area taken up by the semiconductor light sources.
Claim 5 is rejected under 35 U.S.C 103 as being unpatentable over LaPlante, Zhang, Hirosaki, and Adachi, as applied to Claim 1, above, further in view of U.S. Patent Publication US 6,493,148 to Anikitchev and U.S. Patent Application Publication number US 2017/0229512 to Akagawa et al.
Claim 5 states:
The broadband light source device according to claim 1, further comprising: 
1) a dichroic mirror that color-mixes the light beam from the fluorescent substance and the light beam from the second LED chip, wherein 
2) an emission size of emitting the light beam of the first LED chip and an emission size of emitting the light beam of the second LED chip are substantially the same, and 
3) the light beam from the second LED chip is reflected by the dichroic mirror.
Regarding Claim 5, the prior art of LaPlante, Zhang, Hirosaki, and Adachi teach an LED light source, with a plurality of LEDs and an optical element, including a phosphor, for providing light to molecules of a specimen in a fluorescence microscope, as applied in Claim 1. 
LaPlante also teaches Part 3 of Claim 5 which states that “the light beam from the second LED chip is reflected by the dichroic mirror” (Figure 5, Items 53 – 55, Paragraph [0045]).
Neither LaPlante, Zhang, Hirosaki, or Adachi disclose Part 1 of Claim 5, which states “a dichroic mirror that color-mixes the light beam from the fluorescent substance and the light beam from the second LED chip”, or Part  2 of Claim 5 where “an emission size of emitting the light beam of the first LED chip and an emission size of emitting the light beam of the second LED chip are substantially the same”.
Anikitchev teaches Part 1 of Claim 5, “) a dichroic mirror that color-mixes the light beam from the fluorescent substance and the light beam from the second LED chip” (Column 3, Lines 28 – 36, Figure 3 (see Diagram 5)). It must be noted that although the claim quotes “the light beam from the fluorescent substance and the light beam from the second LED chip” the radiated emissions of both are in the form of light, simply in different wavelength bands. In the reference, the wavelengths are again in the form of light, but both are generated by separate LEDs, in different wavelength bands. In both cases, the separate wavelength bands in the form of light are combined by the dichroic feature of the prism and are equivalent as a result.
Akagawa teaches Part 2 of Claim 3 which states: “an emission size of emitting the light beam of the first LED chip and an emission size of emitting the light beam of the second LED chip are substantially the same” (Figure 3A (see Diagram 4 below), Items 10b & 20g , Paragraphs [0053 & 0054]).

    PNG
    media_image4.png
    397
    633
    media_image4.png
    Greyscale

Diagram 4
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the light source of LaPlante, Zhang, Hirosaki, and Adachi  with the dichroic mirror of LaPlante to filter out the undesired wavelengths of the LEDs in order to obtain a resulting output light which contains primarily light at the emission wavelength(s) of the phosphor; the dichroic feature of Anikitchev to combine light beams of separate, desirable, wavelengths to achieve a greater power density in the given plane than can be obtained with the separate wavelengths alone; and the LED emission sizes of Akagawa to further tailor the output characteristics of the light source.
Claims 6 and 7 are rejected under 35 U.S.C 103 as being unpatentable over LaPlante, Zhang, Hirosaki, and Adachi, as applied to Claim 1, above, further in view of U.S. Patent Publication US 6,493,148 to Anikitchev.
Claim 6 States:
The broadband light source device according to claim 1, further comprising:
a flat dichroic prism that performs color-mixing by allowing the light beam from the fluorescent substance to pass therethrough and reflecting the light beam from the second LED chip twice.
Regarding Claim 6, the prior art of LaPlante, Zhang, Hirosaki, and Adachi teach an LED light source, with a plurality of LEDs and an optical element, including a phosphor, for providing light to molecules of a specimen in a fluorescence microscope. 
Neither LaPlante, Zhang, Hirosaki, or Adachi disclose “a flat dichroic prism that performs color-mixing by allowing the light beam from the fluorescent substance to pass therethrough and reflecting the light beam from the second LED chip twice.”
Anikitchev teaches “a flat dichroic prism that performs color-mixing by allowing the light beam from the fluorescent substance to pass therethrough and reflecting the light beam from the second LED chip twice.” (Column 3, Lines 28 – 36, Figure 3 (see Diagram 5)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the light source of LaPlante, Zhang, Hirosaki, and Adachi with the dichroic prism of Anikitchev to allow one wavelength to pass while reflecting a separate wavelength to be reflected twice in order to align the two wavelength bands along the same optical axis.
Claim 7 states:
The broadband light source device according to claim 6, wherein a distance D in an optical axial direction of the flat dichroic prism is substantially the same as or 1.5 or less times to a value of a larger side length between a size of the light beam from the fluorescent substance and a size of the light beam from the second LED chip.
Regarding Claim 7, as per Claim 6, the prism of Anikitchev, in combination with LaPlante, Zhang and Adachi, would have rendered obvious “wherein a distance D in an optical axial direction of the flat dichroic prism is substantially the same as or 1.5 or less times to a value of a larger side length between a size of the light beam from the fluorescent substance and a size of the light beam from the second LED chip.”
Varying distance D and/or dimension W would not cause the prism to perform differently than the prior art. Distance D and/or dimension W are a function of the design parameters and while changing them may make a prism exhibit less than desirable characteristics for this particular configuration, the dimensions alone do not cause the prism to exhibit any unique or unknown function that is patentably distinct from the prism of Anikitchev. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV)(A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose the claimed ratio between distances ‘H’ x ‘W’ x ‘D’ of the flat dichroic prism to properly orient the optical axes of the light source LEDs with the parallel surfaces in order to achieve improved efficiency and alignment of the light beams.
Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over LaPlante, Zhang, Hirosaki,  Adachi, Cormier, and Akagawa, as applied to Claim 3, above, further in view of Japanese Patent Application Publication number JP2017207354 to Masayuki et al.
Claim 8 states:
The broadband light source device according to claim 3, further comprising:
a photodetector that monitors a light beam amount of the light beam from the fluorescent substance, wherein the photodetector detects light beam amounts of both a wavelength band of 370 to 390 nm and a wavelength band of 400 to 800 nm, and determines deterioration of the first LED chip based on difference in variation of the light beam amounts of the wavelength band of 370 to 390 nm and the wavelength band of 400 to 800 nm from the fluorescent substance.
Regarding Claim 8, the prior art of LaPlante, Zhang, Hirosaki, and Adachi teach an LED light source, with a plurality of LEDs and an optical element, including a phosphor, for providing light to molecules of a specimen in a fluorescence microscope. 
Neither LaPlante, Zhang, Hirosaki, or Adachi disclose “a photodetector that monitors a light beam amount of the light beam from the fluorescent substance, wherein the photodetector detects light beam amounts of both a wavelength band of 370 to 390 nm and a wavelength band of 400 to 800 nm, and determines deterioration of the first LED chip based on difference in variation of the light beam amounts of the wavelength band of 370 to 390 nm and the wavelength band of 400 to 800 nm from the fluorescent substance.”
Masayuki teaches “a photodetector that monitors a light beam amount of the light beam from the fluorescent substance, wherein the photodetector detects light beam amounts of both a wavelength band of 370 to 390 nm (Paragraph [0016]) and a wavelength band of 400 to 800 nm  (Paragraph [0016]), and determines deterioration of the first LED chip based on difference in variation of the light beam amounts of the wavelength band of 370 to 390 nm and the wavelength band of 400 to 800 nm from the fluorescent substance.” (Paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of LaPlante, Zhang, Hirosaki, and Adachi with the plurality of photodetectors of Masayuki to control the wavelength outputs based on detection signals obtained by the plurality of photodetectors and compensate for the deterioration of the light emitting devices. 
Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over LaPlante, Zhang, Hirosaki, Adachi, Cormier, Akagawa, and Masayuki, as applied to Claim 8, above, further in view of Japanese Patent Application Publication number JP 2015087185 to Masahiro.
Claim 9 states:
A biochemical analyzing device including the broadband light source device according to claim 8, comprising: 
a control circuit that controls a light beam amount of the broadband light source device;
a plurality of inspection cells; and 
a rotation mechanism that rotates the plurality of inspection cells, wherein the control circuit turns ON and OFF the light beam amount of the broadband light source device in synchronization with rotation of the inspection cells by the rotation mechanism.
Regarding Claim 9, the prior art of LaPlante, Zhang, Hirosaki, and Adachi teach an LED light source, with a plurality of LEDs and an optical element, including a phosphor, for providing light to molecules of a specimen in a fluorescence microscope. 
Neither LaPlante, Zhang, Hirosaki, or Adachi disclose ”a control circuit that controls a light beam amount of the broadband light source device;
a plurality of inspection cells; and 
a rotation mechanism that rotates the plurality of inspection cells, wherein the control circuit turns ON and OFF the light beam amount of the broadband light source device in synchronization with rotation of the inspection cells by the rotation mechanism.”
Masahiro teaches a control circuit that controls a light beam amount of the broadband light source device (Item 59, Paragraphs [0022 & 0023]);
a plurality of inspection cells (reaction tube, Item 31, Figure 1); and 
a rotation mechanism that rotates the plurality of inspection cells, wherein the control circuit turns ON and OFF the light beam amount of the broadband light source device in synchronization with rotation of the inspection cells by the rotation mechanism (Paragraph [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the light source of LaPlante, Zhang, Hirosaki, and Adachi with the analyzer of Masahiro to utilize reaction tubes as a measurement target of the photometry system, a mechanism to hold the reaction tubes and rotate them so that each passes a photometry position and control circuit(s) to control the mechanism drive and the light source in synchronization with the photometry position of the reaction tubes.
Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over LaPlante, Zhang, Hirosaki, Adachi, Cormier, Akagawa, Masayuki, and Masahiro, as applied to Claim 9, above, further in view of Japanese Patent Application Publication number JP2017207354 to Masayuki et al.
Claim 10 states:
The biochemical analyzing device according to claim 9, further comprising:
a light analyzing device that detects a light beam amount emitted from the broadband light source device for each predetermined wavelength, wherein the control circuit constantly controls a light beam emitted from the broadband light source device based on the light beam amount detected by the light analyzing device.
Regarding Claim 10, the prior art of LaPlante, Zhang, Hirosaki, and Adachi teach an LED light source, with a plurality of LEDs and an optical element, including a phosphor, for providing light to molecules of a specimen in a fluorescence microscope. 
Neither LaPlante, Zhang, Hirosaki, or Adachi disclose a light analyzing device that detects a light beam amount emitted from the broadband light source device for each predetermined wavelength, wherein the control circuit constantly controls a light beam emitted from the broadband light source device based on the light beam amount detected by the light analyzing device.
Masayuki teaches a light analyzing device that detects a light beam amount emitted from the broadband light source device for each predetermined wavelength, wherein the control circuit constantly controls a light beam emitted from the broadband light source device based on the light beam amount detected by the light analyzing device (Paragraph [0011]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of LaPlante, Zhang, Hirosaki, and Adachi with the detection, analysis and controls of Masayuki to create a stabilized, accurate output for accurate spectroscopic measurement.
Claim 11 is rejected under 35 U.S.C 103 as being unpatentable over U.S. Patent Application Publication number US 2009/0201577 to LaPlante et al, in view of U.S. Patent Publication US 6,493,148 to Anikitchev and Japanese Patent Application Publication numbers number JP2016040528 to Adachi and JP2015060921 to Tomohiko.
Claim 11 states (numbering added by examiner for clarity):
A broadband light source device, comprising:
1) an LED substrate that is provided with a first LED chip generating a light beam having a first wavelength band and 
2) including a fluorescent substance in the light beam having a first wavelength band, and
3) a second LED chip generating a light beam having a second wavelength band; and 
4) a flat dichroic prism disposed on the LED substrate which allows the light beam from the fluorescent substance to pass therethrough and reflects the light beam from the second LED chip twice so as to substantially align optical axes of the two light beams, wherein
5) the first LED chip emits a light beam having a wavelength band of 370 to 390 nm, 
6) the fluorescent substance at least converts the light beam having the first wavelength band to light of band of 400 to 800 nm, 
7) the second LED chip emits a light beam having a wavelength band of 340 nm, and 
8) light beams in a range of 340 nm to 800 nm from the flat dichroic prism are emitted from substantially the same optical axis.
Regarding Claim 11, LaPlante teaches an LED light source, with a plurality of LEDs and an optical element, including a phosphor, for providing light to molecules of a specimen in a fluorescence microscope. In addition, LaPlante teaches:
 1) an LED substrate that is provided with a first LED chip generating a light beam having a first wavelength band (Paragraph [0035]) and 
2) including a fluorescent substance in the light beam having a first wavelength band, (Paragraph [0014]) and
3) a second LED chip generating a light beam having a second wavelength band (Paragraph [0014]); and 
5) the first LED chip emits a light beam having a wavelength band of 370 to 390 nm (Paragraph [0016]), 
LaPlante does not disclose Part 4, or Parts 6 through 8 of Claim 11. 
Anikitchev teaches Part 4 of Claim 11, “a flat dichroic prism disposed on the LED substrate which allows the light beam from the fluorescent substance to pass therethrough and reflects the light beam from the second LED chip twice so as to substantially align optical axes of the two light beams” (Figure 3 (see Diagram 5 below)).

    PNG
    media_image5.png
    342
    687
    media_image5.png
    Greyscale

Diagram 5
Tomohiko teaches Part 6 of Claim 11, “the fluorescent substance at least converts the light beam having the first wavelength band to light of band of 400 to 800 nm” (Figure 1 (see Diagram 6 below), Paragraphs [0010 & 0025]). As a requirement of Part 6, Tomohiko also utilizes an LED excitation source in the range of 300 to 400nm (Paragraph [0011]) which includes the first wavelength band of 370 to 390 nm from Part 5 of Claim 11.

    PNG
    media_image6.png
    734
    497
    media_image6.png
    Greyscale

Diagram 6
Adachi  teaches Part 7 of Claim 11, “the second LED chip emits a light beam having a wavelength band of 340 nm” (Paragraph [0020]).
Finally, Anikitchev teaches Part 8 of Claim 11, “light beams in a range of 340 nm to 800 nm from the flat dichroic prism are emitted from substantially the same optical axis.” (Column 3, Lines 28 through 36, Figure 3 (see Diagram 5 above )).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of LaPlante with the LED of Adachi to add supplemental ultraviolet light with a wavelength centered at 340nm; the prism of Anikitchev which utilizes a dichroic portion to concentrate the beams from two different wavelengths into a given plane; and the fluorescent substance of Tomohiko with a UV excitation light source to approximately achieve a sunlight spectrum in the range of 350-900 nm. 
Claim 13 is rejected under 35 U.S.C 103 as being unpatentable over LaPlante, Anikitchev, Adachi, and Tomohiko, as applied to Claim 11, above, further in view of Chinese Patent Application Publication number CN 102863962 to Zhang.
Claim 13 states:
The broadband light source device according to claim 11, wherein the fluorescent substance includes at least alumina and at least one of Fe, Cr, Bi, Tl, Ce, Tb, Eu, and Mn, and is produced by calcining a raw material that contains sodium at 6.1 to 15.9 wt.% in the whole raw material.
Regarding Claim 13, neither LaPlante, Anikitchev, or Adachi disclose “wherein the fluorescent substance includes at least alumina and at least one of Fe, Cr, Bi, Tl, Ce, Tb, Eu, and Mn, and is produced by calcining a raw material that contains sodium at 6.1 to 15.9 wt.% in the whole raw material.”
Zhang teaches “wherein the fluorescent substance includes at least alumina and at least one of Fe, Cr, Bi, Tl, Ce, Tb, Eu, and Mn, and is produced by calcining a raw material that contains sodium at 6.1 to 15.9 wt.% in the whole raw material.” (Paragraphs [0018 - 0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of LaPlante, Anikitchev, and Adachi with the fluorescent material of Zhang to improve the light conversion efficiency and create a broadband light source with cost advantages over light sources using traditional xenon/mercury-arc/halogen lamps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROBERT BOTKIN whose telephone number is (571) 272-8220. The examiner can normally be reached M-F 8:00am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on  (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY ROBERT BOTKIN/Examiner, Art Unit 2877

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872